ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant has filed with the clerk of this court a statement of facts in narrative form, which appears to have been filed in the trial court on April 17, 1933, considerably more than ninety days after the notice of appeal in this case was given. In his motion appellant seeks to have this statement of facts considered,- because he says he was under the impression that the law, as amended in 1931, applicable to statements of facts in civil cases, applied also in criminal cases. In some cases tried soon after the enactment of the civil statute relating to statement of facts, where it appeared there might be some excuse for the confusion, we considered statement of facts in question and answer form, but chapter 34, Acts First Called Session, 42d Legislature, specifically stating that said amendment of the civil statutes had no application in criminal cases, was enacted more than a year before this case was tried, and attention had been called by this court to the *50amendment in a number of cases. See Ray v. State 49 S. W. (2d) 763; Olivares v. State, 53 S. W. (2d) 305; Mitchell v. State, 54 S. W. (2d) 107. We regret that we can not consider the statement of facts.
The motion for rehearing will be overruled.

Overruled.